Case: 1:19-cv-00703-BYP Doc #:1 Filed: 03/29/19 1 of 22. PagelID#: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

Erick Jones, as Guardian of the Estate of
Amity Stowers, with Aministrator
Appointment Pending,

2599 State Route 598

Crestline, OH 44827, PLAINTIFE’S COMPLAINT AND
DEMAND FOR JURY TRIAL
Plaintiff,

¥.

BAYER HEALTHCARE
PHARMACEUTICALS INC,

c/o Corporation Service Company, Agent
50 West Broad Street, Ste. 1330
Columbus, OH +43215

and

BAYER CORPORATION

c/o Corporation Service Company, Agent
50 West Broad Street, Ste, 1330
Columbus, QH 43215

and

BAYER HEALTHCARE LLC,

c/o Corporation Service Company, Agent
50 West Broad Street, Ste, 1330
Columbus, OH 43215

Defendants.

 

 

COMES NOW Plaintiff and undersigned counsel, and alleges as follows:

INTRODUCTION

1. Pursuant to R.C. 2225.02 and R.C. 2305.21, Plaintiff Erick Jones brings this

action as he will be appointed Executor of the Estate of Amity Stowers for the exclusive benefit

 
Case: 1:19-cv-00703-BYP Doc #:1 Filed: 03/29/19 2 of 22. PagelID #: 2

of the next of kin. A substitution reflecting such will be filed once an Entry Appointing
Fiduciary has been issued.

2. This is an action for the wrongful death of Amity Stowers. Amity Stowers was
given the gadolinium-based contrast agent Magnevist on September 10, 2009 prior to receiving
an MRI scan. She died on March 29, 2017 of pulmonary fibrosis, nephrogenic systemic fibrosis,
and end stage renal disease, which were caused by Magnevist.

3, Gadolinium is a highly toxic heavy metal and rare earth element. It does not occur
naturally in the human body. The only known route for gadolinium to enter the human body is by
injection of a gadolinium-based contrast agent.

4. This is an action for the wrongful death of Amity Stowers, and survivorship
claims as a direct and proximate result of Defendants’ negligent and wrongful conduct in
connection with the design, development, manufacture, testing, packaging, promoting,
marketing, advertising, distribution, labeling, and/or sale of the pharmaceutical drug Magnevist,
a gadolinium-based contrast agent used in MRIs.

5, Plaintiff maintains that Magnevist was defective, dangerous to human health,
unfit and unsuitable to be marketed and sold in commerce, and lacked proper warnings and
directions as to the dangers associated with its use. |

6. The gadolinium from Magnevist does not leave the patient’s body as readily as
promised, and instead can be retained indefinitely or permanently in multiple organs and soft
tissues (e.g., lungs, brain, heart, liver, kidney, bones, and skin) in patients with an estimated
glomerular filtration rate (“eGFR”) above 30, This gadolinium, a toxic heavy metal, caused
fibrosis in organs, bone, and skin, other adverse reactions, and crossed the blood-brain barrier
and deposited in the neuronal nuclei of Amity Stowers’s brain.

JURISDICTION AND VENUE

7. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 because
the amount in controversy exceeds $75,000, exclusive of interest and costs, and because
Defendants are all incorporated and have their principle places of business outside of the state in

2

 
Case: 1:19-cv-00703-BYP Doc #:1 Filed: 03/29/19 3 of 22. PagelD # 3

which the Plaintiff resides. The subject drug administration occurred in Ohio, Amity Stowers
was primarily treated in Ohio, and she passed away in Chio.

8. There is a complete diversity of citizenship between Plaintiff and Defendants.
Plaintiff is a resident and citizen of and is domiciled in the State of Ohio. As set forth fully
below, all Defendants are entitics organized in states other than the State of Ohio, have their
principle place of business in states other than Ohio, and none of the Defendants is a citizen or
resident of the State of Ohio.

9, The Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367,

10, This Court has personal jurisdiction.over all Defendants, each of which is licensed
to conduct and is systematically and continuously conducting business in this state, and
specifically targeted Ohio including, but not limited to, the marketing, researching, testing,
advertising, selling, and distributing of Magnevist, to the residents of this state, including Amity
Stowers.

‘11. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the
Defendants conduct business in the State of Ohio and are subject to personal jurisdiction in this
State. Defendants sell, advertise, market, and or distribute Magnevist within the State of Ohio,
and do substantial business in this state and within this District.

12, Defendants developed, manufactured, promoted, marketed, tested, researched,
distributed, warranted, and sold the subject drug Magnevist in Ohio.

PARTIES

13. Amity Stowers was a natural person and at all relevant times a resident and citizen
of the State of Ohio.

14. Amity Stowers was injected with the linear gadolinium-based contrast agent
Magnevist prior to receiving MRIs on or around September 2009.

15, Unbeknownst to Amity Stowers and contrary to the Defendant’s promotion of
GBCAs as benign contrast agents that harmlessly exit the body shortly after administration in

| patients who have an eGFR above 30, Ms. Stowers retained gadolinium in her body years after

3

 
Case: 1:19-cv-00703-BYP Doc #:1 Filed: 03/29/19 4 of 22. PagelD #: 4

being administered the GRCAs, resulting in permanent physical and emotional injuries, and
ultimately death.

16. Amity Stowers suffered gadolinium retention in multiple organs and soft tissues
(e.g., lungs, brain, heart, liver, kidney, bones, and skin). The gadolinium, a toxic heavy metal,
caused fibrosis in Amity Stowers’s organs, bone, and skin, other adverse reactions, and crossed
the blood-brain barrier and deposited in the neuronal nuclei of her brain.

17. At the time of Amity Stowers’s use of the linear GBCAs at issue, she had an
eGFR above 30, and the GBCA manufacturers chose to only provide warnings to patients with
reduced renal function (eGFR below 30). Defendants failed to appropriately and adequately
inform or warn Amity Stowers and her healthcare providers about the risks of gadolinium
retention in patients with her eGFR.

18, Defendants BAYER HEALTHCARE PHARMACEUTICALS INC., BAYER
CORPORATION, and BAYER HEALTHCARE LLC (collectively “Manufacturing
Defendants”) manufacture, test, market, advertise, and sell the linear GBCA named Magnevist.

19, Defendant BAYER HEALTHCARE PHARMACEUTICALS INC. is a Delaware
company with its principle place of business in New Jersey. Defendant BAYER HEALTHCARE
PHARMACEUTICALS INC. is a resident and citizen of both Delaware and New Jersey.
Defendant BAYER HEALTHCARE PHARMACEUTICALS INC. is duly authorized to conduct
business in the State of Ohio and does significant business in the State of Ohio. Defendant
BAYER HEALTHCARE PHARMACEUTICALS INC. is engaged in the business of designing,
licensing, manufacturing, distributing, selling, marketing, and/or introducing Magnevist into
interstate commerce, either directly or indirectly through third parties or related entities. This
Court has personal jurisdiction over BAYER HEALTHCARE PHARMACEUTICALS INC,
under the doctrine of specific jurisdiction because the subject incident arises out of and relates to
BAYER HEALTHCARE PHARMACEUTICALS INC.’s forum-related activities — namely the

marketing, advertising, and sale of Magnevist to Amity Stowers and her doctors.

 
Case: 1:19-cv-00703-BYP Doc #:1 Filed: 03/29/19 5 of 22. PagelID#: 5

20. Defendant BAYER CORPORATON is an Indiana corporation with its
headquarters located in Pennsylvania, Defendant BAYER CORPORATION is duly authorized to
conduct business in the State of Ohio and does significant business in the State of Ohio.
Defendant BAYER CORPORATION is engaged in the business of designing, licensing,
manufacturing, distributing, selling, marketing, and/or introducing Magnevist into interstate
commerce, cither directly or indirectly through third parties or related entities. This Court has
personal jurisdiction over BAYER CORPORATION, under the doctrine of specific jurisdiction
because the subject incident arises out of and relates to BAYER CORPORATION’s forum-
related activities — namely the marketing, advertising, and sale of Magnevist to Amity Stowers
and her doctors. BAYER CORPORATION has facilities in Toledo, Ohio and Cleveland, Ohio.

21. Defendant BAYER HEALTHCARE LLC is a Delaware LLC with its
headquarters in New Jersey. Defendant BAYER HEALTHCARE LLC is duly authorized to
conduct business in the State of Ohio and does significant business in the State of Ohio.
Defendant BAYER HEALTHCARE LLC is engaged in the business of designing, licensing,
manufacturing, distributing, selling, marketing, and/or introducing Magnevist into interstate
commerce, either directly or indirectly through third parties or related entities. This Court has
personal jurisdiction over BAYER HEALTHCARE LLC under the doctrine of specific
jurisdiction because the subject incident arises out of and relates to BAYER HEALTHCARE
LLC’s forum-related activities — namely the marketing, advertising, and sale of Magnevist to
Amity Stowers and her doctors, BAYER HEALTHCARE LLC has offices in the state of Ohio
and is registered to do business in Ohio, but no member or owner of BAYER HEALTHCARE
LLC is domiciled in Ohio. The officers of BAYER HEALTHCARE LLC reside in Pennsylvania,
New Jersey, Kansas, and California. BAYER HEALTHCARE LLC’s members and owners are
Delaware corporations or limited liability companies. For any member of BAYER
HEALTHCARE LLC that is also a limited liability company, all of their underlying members

and owners are Delaware or European corporations or limited partnerships.

 
Case: 1:19-cv-00703-BYP Doc #:1 Filed: 03/29/19 6 of 22. PagelD #: 6

22. Defendants are authorized to do business in the state of Ohio and derive
substantial income from doing business in this state.

23. Upon information and belief, Defendants specifically targeted the State of Ohio
for its sales of Magnevist, thus invoking the benefits and protections of its laws.

24, Upon information and belief, Defendants did act together to design, sell,
advertise, manufacture, promote, and/or distribute Magnevist, with full knowledge of its
dangerous and defective nature.

FACTS COMMON TO ALL CAUSES OF ACTION

25, The type of gadolinium retention and Nephrogenic Systemic Fibrosis sustained by
Amity Stowers occurs in patients eGFRs greater than 30, who develop persistent symptoms that
arise hours to months after the administration of a linear GBCA., At the time of her MRI scan,
Amity Stowers’s eGFR was approximately 35. Plaintiff had no preexisting disease or
subsequently developed non-GBCA related disease to account for the symptoms she sustained.
Gadolinium retention can be a progressive condition for which there is no known cure. The
gadolinium that Amity Stowers was injected with was retained in her body and resulted in
fibrosis in her organs, skin, and bones, retained gadolinium in the neuronal nuclei of her brain,
and related injuries.

26. During the years that Defendants manufactured, marketed, distributed, sold, and
administered linear gadolinium-based contrast agents, there have been numerous case reports,
studies, assessments, papers, peer reviewed literature, and other clinical data that have described
and/or demonstrated gadolinium retention in connection with the use of linear gadolinium~-based
contrast agents,

27. Defendants failed to warn Amity Stowers and her healthcare providers about the
serious health risks associated with linear gadolinium-based contrast agents and failed to disclose
the fact that there were safer alternatives (e.g., macrocyclic agents instead of lincar agents).

28. As adirect and proximate result of receiving injections of linear gadolinium-
based contrast agents manufactured, distributed, marketed, and/or sold by Defendants, Amity

6

 
Case: 1:19-cv-00703-BYP Doc #:1 Filed: 03/29/19 7 of 22. PagelD #: 7

Stowers developed gadolinium retention resulting in fibrosis in her organs, skin, and bones,
retained gadolinium in her brain, related injuries, and death.

29. Defendants have repeatedly and consistently failed to advise consumers and their
healthcare providers of the causal relationship between linear gadolinium-based contrast agents
and gadolinium retention resulting in fibrosis in the organs, skin, and bones, retained gadolinium
in the brain, and related injuries. Defendants knew or should have known of the risks posed by
linear gadolinium-based contrast agents to individuals with eGFRs greater than 30.

30. Had Amity Stowers and/or her healthcare providers been warned about the risks
associated with linear gadolinium-based contrast agents, she would not have been administered
linear gadolinium-based contrast agents and would not have been afflicted with gadolinium
retention resulting in fibrosis in her organs, skin, and bones, retained gadolinium in her brain,
related injuries, and death.

31. Had Plaintiff not taken Magnevist, Plaintiff would not have suffered injuries and
damages as set forth herein. As a direct and proximate result of the foregoing acts and omissions,

Plaintiff suffered physical and emotional damages, mental anguish, and death.

32. Had Plaintiff and her medical providers been adequately warned of the risks
associated with their GBCAs, Plaintiff would not have used the GBCAs or agreed to being

administered with these drugs.

33. Asadirect and proximate result of Amity Stowers being administered linear
gadolinium-based contrast agents, she suffered severe physical injury and pain and suffering,
including, but not limited to, gadolinium retention resulting in fibrosis in her organs, skin, and
bones, retained gadolinium in her brain, and related injuries, and ultimately death.

34. Asa direct and proximate result of being administered linear gadolinium-based

contrast agents, Amity Stowers suffered significant pain, mental anguish, and emotional distress.

 
Case: 1:19-cv-00703-BYP Doc #:1 Filed: 03/29/19 8 of 22. PagelID#: 8

35.  Asadirect and proximate result of being administered linear gadolintum-based
contrast agents, Amity Stowers also incurred medical and funeral expenses and other economic
damages.

36. Had Plaintiff and/or her healthcare providers been warned about the risks
associated with linear gadolinium-based contrast agents, he would not have been administered
linear gadolinium-based contrast agents and would not have been afflicted with gadolinium
retention resulting in fibrosis in his organs, skin, and bones, retained gadolinium in his brains,
and related injuries.

37. The manufacturers of the linear GBCAs have known since the FDA approval of
Magnevist that their drugs could cause retention of toxic gadolinium. Their claims to the public
and healthcare providers have been misleading and false.

38. In 1984 — prior to FDA approval — the inventors of linear gadolinium-based
contrast agents claimed that their product, Gd-DTPA, did not cross the blood-brain barrier, and
that the bonds between the toxic gadolinium and its protective coating did not break inside the
body. Additionally, they claimed that there would be no toxic gadolinium residue left behind to
cause illness.’

39. There are two basic types of contrast agents differentiated by their chemical
structure — linear agents and macrocyclic agents, The main difference is that the lincar agents do
not fully surround the gadolinium ion, whereas the macrocyclic agents form a more complete
ring around the gadolinium ion which creates a stronger bond. The linear agents include:
Magnevist (manufactured by Bayer), Omniscan (manufactured by GE), OptiMark (manufactured
by Guerbet/Mallinckrodt/ Liebel-Flarsheim), and MultiHance (manufactured by Bracco).

40. Magnevist, a linear agent, was the first gadolinium-based contrast agent to reach

the market after receiving FDA approval in 1988.

 

' Brasch RC, Inherent contrast in magnetic resonance imaging and the potential for contrast enhancement — the 1984
Henry Garland lecture. West J Med, 1985 Jun; 142:847-853.

8

 
Case: 1:19-cv-00703-BYP Doc #:1 Filed: 03/29/19 9 of 22. PagelID #: 9

41. In 1988 it was recognized in a paper that gadolinium was breaking free from the
bonds in the linear-based contrast agents and this was in part due to the competition for its
protective layer (chelate) by other essential metals in the body such as zinc, copper, and iron.”
Furthermore, emerging science showed that the bond between toxic gadolinium and its chelate or
cage (Gd-DTPA) became very weak and separates easily in low pH conditions such as those
found in many compartments of the human body including extracellular fluid spaces.

42. Stability differences among gadolinium contrast agents have long been
recognized in laboratory (in vitro), and deposition of toxic gadolinium in tissues has been
described in animal models. The first major study that showed deposition in humans appeared in
1998 regarding patients with renal failure and later in 2004 in patients with normal renal
function.’

43, Laboratory (in vitro) studies assessing the stability of each gadolinium-based
contrast agent in human blood were performed and demonstrated that, over time, greater
percentages of gadolinium were released from linear agents as compared to the macrocyclic
agents.’

44, The lack of stability seen within the linear agents was dismissed as an issue by the
defendants claiming that the GBCA’s were excreted out of the body according to the drug’s
claimed half-life, before the chelate could release the toxic gadolinium. However, it was later
noted that some conditions could cause prolonged retention of the contrast agents, thus allowing
more toxic gadolinium to be released in the bodies of patients. In addition, a delayed elimination

phase of the gadolinium-based contrast agents would later be discovered.

 

? Huckle JE, Altun E, Jay M, et al. Gadolinium deposition in humans: when did we learn that gadolinium was
deposited in vivo? Jnvest. Radiol, 2016; 51:236-240.

id,
4 -Tweedle MF, Eaton SM, Eckelman WC, et al. Comparative chemical structure and pharmacokinetics of MRI
contrast agents. Znvest. Radiol. 1988; 23 (suppl 1); S236-S239; see also’Frenzel ‘T, Lengsfeld P, Schimer H, et al.
Stability of gadolinium-based magnetic resonance imaging contrast agents in serum at 37 degrees C. Invest. Radiol.
2008; 43:817-828,

 
Case: 1:19-cv-00703-BYP Doc #: 1 Filed: 03/29/19 10 of 22. PagelD #: 10

45. Peer-reviewed articles on the deposition of gadolinium in animals with normal
renal function, some illustrating deleterious consequences, have been published as early as
1984.°

46, After the FDA approval of Bayer’s Magnevist (a linear contrast agent) in 1993 the
preclinical safety assessment and pharmacokinetic data were published describing its
pharmacokinetics in rats, rabbits, and cynomolgus monkeys. These studies noted that while
toxic gadolinium was no longer detectable in the blood 7-days after administration, quantifiable
concentrations of gadolinium were persistent in both the renal cortex and areas around bone
cartilage.®

47, The first report of toxic gadolinium retention in humans may have been presented
in September 1989, a little over 1 year after the approval of Magnevist. Authors Tien ef al.
reported that intracerebral masses “remained enhanced on MRI images obtained 8 days after
injection of gadolinium DTPA dimeglumine (Magnevist).”’ Subsequent chemical analysis
revealed that a high concentration of gadolinium remained in the tissue.

48. Defendants knew that their linear GBCAs did not have very stable bonds and
could come apart easily causing significant toxicity in humans. Defendants have known about
the risks that linear gadolinium-based contrast agents pose to people with normal or near normal
kidney function for years. Pharmacokinetic studies in 1991 indicated that gadolinium retention
was occurring in people with normal renal function.

49, In 2004, gadolinium was shown to be deposited in the resected femoral heads

(bones) of people who had undergone gadolinium MRI studies.” Since then, studies have

 

> Weinman HJ, Brasch RC, Press WR, et al, Characteristics of gadolinium-DTPA complex: a potential NMR
contrast agent. AJR Am J Roentgenol, 1984; 142: 619-624,

6 Harpur ES, Worah D, Hals PA, et al. Preclinical safety assessment and pharmaco-kinetics of gadodiamide
injection, a new magnetic resonance imaging contrast agent. Jnvest Radiol, 1993; 28 (supp! 1): 828-543.

? Tien RD, Brasch RC, Jackson DE, et al. Cerebral Erdheim-Chester disease: persistent enhancement with Gd-
DTPA on MR images. Radiology. 1989; 172:791-792,

® Schumann-Giampieri G, Krestin G, Pharmacokinetics of Gd-DTPA in patients with chronic renal failure, Jnvest
Radiol, 1991; 26:975-979,

* Gibby WA, Gibby KA, Gibby WA, Comparison of Gd DTPA-BMA (Magnevist) versus Gd HP-DO3 (ProHance}
retention in human bone tissue by inductively coupled plasma atomic emission spectroscopy. Jnvest Radiol., 2004;
39:138-142.

10

 
Case: 1:19-cv-00703-BYP Doc #: 1 Filed: 03/29/19 11 of 22. PagelD #: 11

continued to indicate that gadolinium remains within people’s bodies long after the suggested
half-life.

50. Despite this well-documented evidence of gadolinium retention, Defendants have
continuously failed to warn consumers and their healthcare providers on the label of their
products, or anywhere that a patient or physician could be informed.

51. Dermatologists, nephrologists, and other scientists connected the administration
of linear gadolinium-based contrast agents to a rapidly progressive, debilitating and often fatal
condition called gadolinium-induced “Nephrogenic” Systemic Fibrosis (NSF), prompting the
Food and Drug Administration (FDA) to issue a black box warning regarding the release of toxic
gadolinium from the linear contrast agents in people with eGFRs under 30, and its long-term
retention in the bodies of animals and humans (for patients with abnormal kidney function) on
all gadolinium-based contrast agents in 2007.

52. Defendants corrected their label to include contraindications for use in people
with kidney disease and acute kidney injury and eGFR lower than 30,

53, There were over 500 NSF cases reported and estimated to be well over a thousand
non-reported. There was a prior MDI and other litigation involving NSF against the defendants
in the current litigation. A trial in that litigation resulted in a verdict in favor of the plaintiff and
against GE, The litigation resolved and the MDL was formally closed in 2015, Due to the new
black box watning in the GBCA’s labelling, doctors stopped using GBCAs in patients with
eGFRs below 30. However, the warnings for patients with eGFRs above 30 remained
unchanged until May 15, 2018, and as a result the linear GBCAs continued to be widely used
and marketed notwithstanding the Defendants’ knowledge of the dangers of the product. This
case and the others pending throughout the country involve widespread fibrosis and other
symptoms in the bodies of patients with eGFRs above 30.

54, The vast majority of the medical community was not aware, until recently, of any
disease that was associated with gadolinium other than NSF, which was defined as only
occurring in patients with eGFRs below 30.

11

 
Case: 1:19-cv-00703-BYP Doc #: 1 Filed: 03/29/19 12 of 22. PagelD #: 12

55, Gadolinium toxicity is, therefore, an underreported and underdiagnosed condition.
Over the past several years (since the link between gadolinium-based contrast agents and NSF
was acknowledged) patients with normal renal function have been forming advocacy groups and
coming forward to create awareness for their condition, Symptomatic patients often have
documentation of high levels of gadolinium in their blood and urine long after their exposure to
gadolinium-based contrast agents. Many patients also have tissue biopsies of various parts of
their body that show additional evidence of retained gadolinium years after their exposure.

56. Some patients sent letters with research data to the FDA, warning about the
occurrence of gadolinium toxicity in those with normal renal function following injections of
gadolinium-based contrast agents.

57, In 2013, while examining non-contrast enhanced MRI images, Japanese
researchers found evidence of retained gadolinium in the brains of patients with normal renal
function that had previously received one or more injections of gadolinium-based contrast agents
up to several years prior. They found that the brain had hyperintense signals in critical areas of
the brain.’

58. These findings were confirmed by scientists at the Mayo Clinic in 2014 when
autopsy studies were performed on 13 deceased individuals, all of whom had normal or near
normal renal function and who had received six or more injections of gadolinium-based contrast
agents in the years prior. Up to 56 mcg of gadolinium per gram of desecrated tissue were found
within the brains of these patients.”

59, In July of 2015, in response to the Mayo Clinic study’s findings, the FDA issued a
new public safety alert stating that the FDA is evaluating the risk of brain deposits from repeated

use of gadolinium-based contrast agents used in MRIs.

 

Kanda T, Ishii K, Kawaguchi H, et al. High signal intensity in the dentate nucleus and globus pallidus on
unenhanced T1-weighted MR images: relationship with increasing cumulative dose of a gadolinium-based contrast
material. Radiology. 2014; 270: 834-841,

'! McDonald RJ, McDonald JS, Kallmes DF, et al. Intracranial gadolinium deposition after contrast-enhanced MR
imaging. Radiology. 2015; 275:772-782,

12

 
Case: 1:19-cv-00703-BYP Doc #: 1 Filed: 03/29/19 13 of 22. PagelID #: 13

60. In September 2017, the FDA’s medical advisory committee voted 13 to 1 in favor
of adding a warning on labels that gadolinium can be retained in some organs, including the
brain, even in patients with healthy kidneys.

61. As elaborated above, Defendants discovered newly acquired information after the
FDA’s initial approval of Magnevist’s labels regarding the risks and dangers of retention and
physical injuries associated therefrom of linear gadolinium-based contrast agents, This |
information, regarding gadolinium’s potential for retention, was unknown to the FDA when it
approved the label. Defendants failed to warn Amity Stowers and her healthcare providers about
the serious health risks associated with linear gadolinium-based contrast agents and failed to
disclose the fact that there were safer alternatives (e.g., macrocyclic agents instead of linear
agents). Therefore, it was reasonably foreseeable that that Magnevist would cause gadolintum
retention, fibrosis, related injuries, and death. |

62. Defendants could have and should have used a Changes Being Effected
supplement to amend their label/instructions with this newly acquired information.

63. In December 2017 the FDA required a new class warning and other safety
measures for all GBCAs for MRIs concerning gadolinium remaining in patients’ bodies,
including the brain, for months to years after receiving these drugs, The FDA required
Defendants to develop and implement a patient Medication Guide, and requiring Defendants to
conduct human and animal studies to further assess the safety of these contrast agents,

64. In May 2018, the GBCA manufacturers (at the direction of the FDA) finally
issued a joint warning to patients with normal kidney function. This new “Important Drug
Warning” issued by Bayer, GE, Bracco, and Guerbet included the following:

“Subject: Gadolinium from GBCAs may remain in the body for months to

=

years after injection;”
b. A new class warning, patient counseling, and a medication guide;
c, Warning that gadolinium is retained for months to years in several organs;
d, Warning that the highest concentrations of retained gadolinium are found in

13

 
Case: 1:19-cv-00703-BYP Doc #: 1 Filed: 03/29/19 14 of 22. PagelD #: 14

bone, followed by organs (brain, skin, kidney, liver, and spleen);
e. Warning that the duration of gadolinium retention is longest in bone and
varies by organ;
f. Warning that linear GBCAs cause more retention than macrocyclic GBCAs;
g. Warning about reports of pathological skin changes in patients with normal
renal function;
h, Warning that adverse events involving multiple organ systems have been
reported in patients with normal kidney function;
i. Warning that certain patients are at higher risk:
i. patients with multiple lifetime doses;
ii. pregnant patients;
iii. pediatric patients;
iv. patients with inflammatory process;
j. Instructions for health care providers to advise patients that:
i. Gadolinium is retained for months or years in brain, bone, skin, and
other organs in patients with normal renal function;
ii. Retention is greater following administration of linear GBCAs than
following administration of macrocyclic GBCAs.
The Warning deliberately downplays the state of the evidence concerning the health effects of
gadolinium retention.

65. This “Dear Health Care Provider” letter is the first time that Defendants made any
effort to warn the medical community or the general public about the significant risks identified
with the use of linear GBCAs.

66. Defendants are estopped from asserting a statute of limitations defense because of
their fraudulent concealment of the true character, quality, and nature of their linear GBCAs.
Defendants were under a duty to disclose the true character, quality, and nature of their linear
GBCAs because this was non-public information over which Defendants had and continue to

14

 
Case: 1:19-cv-00703-BYP Doc #: 1 Filed: 03/29/19 15 of 22. PagelD #: 15

have exclusive control, and because Defendants knew that this information was no available to
the Plaintiff, medical providers, and/or to their facilities. Defendants are estopped from relying
on any statute of limitations because of their intentional concealment of those facts,

67. Amity Stowers’s illnesses and death were a direct and proximate result of the
negligence of each Defendant and/or its predecessor-in-interest in that said entities
manufactured, produced, sold and/or otherwise placed into the stream of commerce, Magnevist,
which Defendants knew, or in the exercise of ordinary care should have known, was deleterious
and highly harmful to Amity Stowers’s health and well-being. Defendants were negligent in one,
some or all of the following respects, among others, same being the proximate cause of Amity
Stowers’s illnesses and/or death:

a. in failing to timely and adequately warn Amity Stowers of the dangerous
characteristics and serious health hazards associated with exposure to Magnevist;

b, in failing to place timely and adequate warnings on the containers of said
Magnevist;

c. in marketing Magnevist as safe for use in people with normal kidney function;

d. in failing to recall and/or remove said Magnevist despite knowledge of the unsafe
and dangerous nature of it; and

e. in failing to warn of gadolinium retention in people with normal or near-normal
kidney function, and/or with eGFR above 30.

f. Failing to adequately and correctly warn the Plaintiff, the public, and the medical
and healthcare communities of the dangers of their GBCAs with respect to the
risk of gadolinium retention;

g. Failing to disclose their knowledge that gadolinium is retained for months to
years in several organs;

h. Failing to disclose their knowledge that higher concentrations of retained
gadolinium are found in bone, followed by organs (lungs, brain, skin, kidney,
liver, and spleen);

15

 
Case: 1:19-cv-00703-BYP Doc #: 1 Filed: 03/29/19 16 of 22. PagelD #: 16

mH,

Failing to disclose their knowledge that gadolinium retention is longest in bone
and varies by organ;

Failing to disclose their knowledge that linear GBCAs cause more retention than
macrocyclic GBCAs;

Failing to disclose their knowledge about adverse event reports involving
multiple organ systems in patients with eGFRs above 30;

Failing to disclose their knowledge that certain patients are at higher risk of
adverse effects from linear GBCAs;

Failing to disclose their knowledge of adverse health effects patients who’ve
retained gadolinium develop;

Failing to disclose their knowledge that gadolinium has a tendency to cross the
blood-brain barrier and deposit in the neuronal nuclei of the brain;

Manufacturing, producing, promoting, formulating, creating, and/or designing
Magnevist without thoroughly, adequately, and/or sufficiently testing it —
including pre-clinical and clinical testing and post-marketing surveillance — for
safety and fitness for use and/or sangers and risks;

Marketing Magnevist to Plaintiff, Plaintiff's healthcare providers, the public, and
the medical and healthcare professions without adequately and correctly warning
and/or disclosing the existence, severity, and duration of known or knowable side
effects from the retention of gadolinium in the brain, skin, organs, and bones;
Marketing Magnevist to Plaintiff, her healthcare providers, the public, and the
medical and healthcare professions without providing adequate instructions
regarding safety precautions to be observed by users, handlers, and persons who
would reasonably and foreseeably come into contact with, and more particularly,
use, Magnevist;

Marketing Magnevist to Plaintiff, herhealthcare providers, the public, and the
medical and healthcare professions without proper warnings and adequate

16

 
Case: 1:19-cv-00703-BYP Doc #: 1 Filed: 03/29/19 17 of 22. PagelD #: 17

warnings or labeling regarding adverse side effects and health risks associated
with the use of Magnevist and the comparative severity and duration of such
adverse effects; .

s. Advertising and recommending Magnevist without sufficient knowledge of its
safety profile;

t. Advertising and recommending Magnevist without proper or adequate rate of
incidence of the prevalence of gadolinium retention and associated side effects;

—u. Representing to Plaintiff, Plaintiff's healthcare providers, the public, and the
medical and healthcare professions that Magnevist was superior to other
commercially available products designed to provide the same MRI scan image
contrast, when in fact it was not;

vy. Designing, manufacturing, producing, and/or assembling Magnevist in a manner
that was dangerous to its users; |

w. Concealing information from Plaintiff, Plaintiff’s healthcare providers, the
public, other medical and healthcare professionals, and the FDA that Menevist
was unsafe, dangerous, and/or nonconforming with FDA regulations;

x. Concealing from and/or misrepresenting information to Plaintiff, Plaintiff's
healthcare providers, other medical and healthcare professionals, or/or the FDA
concerning the existence and severity of the risks and dangers of Magnevist, as
compared to other commercially available MRI contrast agents,

y. Encouraging the sale of Magnevist either directly or indirectly, orally or in
writing, to Plaintiff and Plaintiffs healthcare providers without warning about
the need for more comprehensive and regular medical monitoring than usual to
ensure early discovery of potentially serious side effects; and

z. Representing to physicians, including but not limited to Plaintiff's prescribing
physicians, that Magnevist was safe and effective as well as without potentially
serious side effects.

17

 
Case: 1:19-cv-00703-BYP Doc #: 1 Filed: 03/29/19 18 of 22. PagelD #: 18

68. Asa direct and proximate result of Defendants’ failure to warn or to warn
adequately, nonconformance to representation, defects in design, manufacture, and/or
construction, Amity Stowers suffered injury, illness, disabilities, and death,

FIRST CAUSE OF ACTION
(Against All Defendants)
WRONGFUL DEATH (Ohio Rev. Code 2125.01)

69. Plaintiff incorporates by reference and realleges each paragraph set forth above,

70,  Asadirect and proximate result of Defendants actions and inactions as set forth
above, Amity Stowers suffered a wrongful death on March 29, 2017 at the age of 42.

71, Asa further direct and proximate result of Defendants acts and omissions and the
wrongful death of Amity Stowers, her next of kin have suffered mental anguish and pecuniary
and non-pecuniary losses, including loss of support, consortium, love, services, care, assistance,
attention, protection, advice, guidance, counsel, instruction, training, and education.

72. Aga further direct and proximate result of the acts and omissions of Defendants

and the wrongful death of Amity Stowers, the Estate has incurred reasonable burial and funeral

 

 

 

expenses.
SECOND CAUSE OF ACTION
(Against All Defendants)
PRODUCT LIABILITY STATUTES (Survivorship)
73,  Allof the allegations contained in the previous paragraphs are realleged herein.

74, In addition to the above-delineated counts and causes of action, Plaintiff alleges in
based on the above acts and/or omissions, statutory product liability claims pursuant to the
provisions contained in the Ohio Revised Code §§ 2307.71 to 2307.80, including § 2307.78, as it
applies to distributors and suppliers. In particular, these statutory product liability claims include
failure to warn or to warn adequately, nonconformance to representation, and defects in design,
manufacture, and/or construction. Specifically, Plaintiff alleges the following:

a. The manufacturers, distributors, and/or suppliers knew, or in the exercise of

18

 
Case: 1:19-cv-00703-BYP Doc #: 1 Filed: 03/29/19 19 of 22. PagelD #: 19

reasonable care, should have known about the risks associated with the linear
GBCA Magnevist and that caused harm for which Plaintiff seeks to recover
damages. The manufacturers, distributors, and/or suppliers failed to provide the
warning or instruction and/or adequate warning or instruction that a manufacturer,
distributor, and/or supplier exercising reasonable care would have provided
concerning that risk, in light of the likelihood that gadolinium from Magnevist
would cause harm of the type for which Plaintiff seeks to recover damages. The
defects existed at the time the Magnevist left the control of the manufacturers,
distributors, and/or suppliers;

b, At arelevant time after the Magnevist manufactured, distributed, and/or supplied
by Defendants left the control of the manufacturers, distributors, and/or suppliers,
the manufacturers, distributors, and/or suppliers knew or, in the exercise of
reasonable care, should have known about the risks that are associated with the
-Magnevist and that caused harm for which Plaintiff seeks to recover damages.

The manufacturers, distributors, and/or suppliers failed to provide the post
marketing warning or instruction that a manufacturer, distributor, and/or supplier
exercising reasonable care would have provided concerning that risk, in light of
the likelihood that gadolinium from Magnevist would cause harm of the type for
which Plaintiff seeks to recover damages and in light of the seriousness of that
harm;

c. Defendants manufactured, distributed, and/or supplied Magnevist that did not
conform, when it left the control of the manufacturers, distributors, and/or
suppliers, to representations made by the manufacturers, distributors, and/or
suppliers; and

d. Defendants manufactured, distributed, and/or supplied Magnevist, a GBCA that
was more dangerous than an ordinary consumer would expect when used in an
intended or reasonably foreseeable manner, and the foreseeable risks associated

19

 
Case: 1:19-cv-00703-BYP Doc #: 1 Filed: 03/29/19 20 of 22. PagelD #: 20

with Magnevist exceeded the benefits associated with that design or formulation.
These defects existed at the time the Magnevist left the control of the
manufacturers, distributors, and/or suppliers.

75.  Asapurchaser and user, Plaintiff and/or her healthcare providers reasonably
relied on the misrepresentations and omissions.

76, As a direct and proximate result of Defendants’ failure to warn or to warn
adequately, nonconformance to representation, defects in design, manufacture, and/or
construction, Plaintiff suffered injury, illness, and disabilities.

PUNITIVE DAMAGES

77. Plaintiff incorporates by reference all other paragraphs of this Complaint as if
fully set forth herein.

78, At all times relevant herein, Defendants:

a. knew that their GBCA was dangerous,

b. concealed the dangers and health risks from Amity Stowers, her physicians,
pharmacists, other medical providers, the FDA and the public at large;

c. made misrepresentations to Amity Stowers, her physicians, pharmacists, hospitals
and medical providers and the public in general as previously stated herein as to
the safety of their GBCA; and

d. with full knowledge of the health risks associated with their GBCA and without
adequate warnings of the same, manufactured, designed, formulated, testing,
packaged, labeled, produced, created, made, constructed, assembled, marketed,
advertised, distributed and sold their GBCA for routine use.

79. Defendants, by and through officers, directors, managing agents, authorized sales
representatives, employees and/or other agents who engaged in malicious, fraudulent and
oppressive conduct toward Plaintiff and the public, acted with willful and wanton and/or
conscious and/or reckless disregard for the safety of Plaintiff and the general public.

80. Defendants consciously and deliberately engaged in wanton disregard of the

20

 
Case: 1:19-cv-00703-BYP Doc #: 1 Filed: 03/29/19 21 of 22. PagelID #: 21

rights and safety of the Plaintiff.

81. Defendants had actual knowledge of their GBCA’s defective nature and capacity
to cause injury including, but not limited to, retention of gadolinium in organs and tissues (¢.g.,
brain, heart, liver, kidney, bones, and skin), resulting fibrosis in organs, bone, and skin, and
gadolinium’s tendency to cross the blood-brain barrier and deposit in the neuronal nuclei of the
brain.

82. Amity Stowers’s injuries and death were a result of fraud, malice, and/or gross
negligence on the part of the Defendants.

83. Asadirect and proximate result of one or more of these wrongful acts or

omissions of the Defendants, Plaintiff is entitled to a recovery of punitive damages.

WHEREFORE, Plaintiff demands judgement against Defendants, and each of them,
jointly and severally, for compensatory damages in an amount in excess of Twenty-five
Thousand Dollars ($25,000), for the costs expended herein, for prejudgment interest from the
date of Amity Stowers’s exposure to Magnevist, and post-judgment interest on the judgment at
the rate allowed by law, and for such other and further relief, both at law and inequity, general
and special, this Court deems just and equitable, including punitive damages for the intentional,

egregious, and reckless misconduct of Defendants.

Dated: March 29, 2019
/s/_Anne M. Valentine
Anne M. Valentine (0028286)
Leeseberg & Valentine
175 8. Third St., PH1
Columbus, OH 43215
Telephone: (614) 221-2223
Facsimile: (614) 221-3106
avalentine@leesebergvalentine.com
Attorney for Plaintiff

Al

 
Case: 1:19-cv-00703-BYP Doc #: 1 Filed: 03/29/19 22 of 22. PagelD #: 22

JURY DEMAND

Plaintiff demands that all issues of fact in this case be tried to a properly impaneled jury.

/s/ Anne M. Vaientine
Anne M, Valentine

22

 
